                Case 15-60909              Doc 77       Filed 06/06/19 Entered 06/06/19 15:40:28                Desc Main
  B 8 (Official Form 8) (12/08)
                                                          Document     Page 1 of 2

                                                 UNITED STATES BANKRUPTCY COURT
                                                   WESTERN DISTRICT OF VIRGINIA
                                                        LYNCHBURG DIVISION
  IN RE:    Darryl Anthony White                                                        CASE NO       15-60909
            Cordelia Vanessa White
                                                                                        CHAPTER       7

                       CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION

PART A -- Debts secured by property of the estate. (Part A must be fully completed for EACH debt which is secured by property of the
estate. Attach additional pages if necessary.)


 Property No.   1

 Creditor's Name:                                                            Describe Property Securing Debt:
 Carolina Finance                                                            2012 Dodge Journey
 5304 Indian Grave Rd Ste
 Roanoke, VA 24018
 xxxx1701




 Property will be (check one):
     Surrendered                    Retained

 If retaining the property, I intend to (check at least one):
       Redeem the property
       Reaffirm the debt
       Other. Explain (for example, avoid lien using 11 U.S.C. § 522(f)):
         Debtor will continue making payments to creditor without reaffirming.




 Property is (check one):
     Claimed as exempt                  Not claimed as exempt


 Property No.   2

 Creditor's Name:                                                            Describe Property Securing Debt:
 Exeter Finance Corp                                                         2010 Buick Lacrosse
 Po Box 166097
 Irving, TX 75016
 xxxxxxxxxxxxx1001




 Property will be (check one):
     Surrendered                    Retained

 If retaining the property, I intend to (check at least one):
       Redeem the property
       Reaffirm the debt
       Other. Explain (for example, avoid lien using 11 U.S.C. § 522(f)):



 Property is (check one):
     Claimed as exempt                  Not claimed as exempt
                Case 15-60909              Doc 77       Filed 06/06/19 Entered 06/06/19 15:40:28                      Desc Main
  B 8 (Official Form 8) (12/08)
                                                          Document     Page 2 of 2

                                                 UNITED STATES BANKRUPTCY COURT
                                                   WESTERN DISTRICT OF VIRGINIA
                                                        LYNCHBURG DIVISION
  IN RE:    Darryl Anthony White                                                            CASE NO        15-60909
            Cordelia Vanessa White
                                                                                            CHAPTER        7

                        CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION
                                                              Continuation Sheet No. 1


 Property No.   3

 Creditor's Name:                                                               Describe Property Securing Debt:
 Mariner Finance                                                                2000 Oldsmobile Intrigue
 2217 Plank Road
 Fredericksburg, VA 22401
 xxxx/8196




 Property will be (check one):
     Surrendered                    Retained

 If retaining the property, I intend to (check at least one):
       Redeem the property
       Reaffirm the debt
       Other. Explain (for example, avoid lien using 11 U.S.C. § 522(f)):



 Property is (check one):
     Claimed as exempt                  Not claimed as exempt


PART B -- Personal property subject to unexpired leases. (All three columns of Part B must be completed for each unexpired lease.
Attach additional pages if necessary.)


 Property No.       1
 Lessor's Name:                                              Describe Leased Property:                         Lease will be Assumed pursuant to
 None                                                                                                          11 U.S.C. § 365(p)(2):
                                                                                                               YES             NO   




I declare under penalty of perjury that the above indicates my intention as to any property of my estate securing a debt and/or
personal property subject to an unexpired lease.



Date 6/6/2019                                                      Signature    /s/ Darryl Anthony White
                                                                               Darryl Anthony White




Date 6/6/2019                                                      Signature    /s/ Cordelia Vanessa White
                                                                               Cordelia Vanessa White
